Case 3:19-cv-01018-MMH-JRK Document 46 Filed 07/16/20 Page 1 of 4 PageID 232




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION


   DOLPHIN COVE INN, INC.,

                         Plaintiff,

   v.                                                             Case No. 3:19-cv-1018-J-34JRK

   THE VESSEL OLYMPlC JAVELIN, her
   engines, tackle, apparel, furniture and
   furnishings, equipment, and appurtenances,
   in rem; and SOUTHERN MARINE
   SERVICES, INC., FREDERICK GATCHELL,
   and MARK TARLOWSKI in personam,

                         Defendants.


                                               ORDER

          This cause is before the Court on the Motion for Default Judgment Against

   Defendants The Vessel Olympic Javelin, Southern Marine Services, Inc., and Frederick

   Gatchell (Doc. No. 28; “Motion”), filed January 7, 2020. Plaintiff initiated this action by filing

   a Verified Complaint (Doc. No. 1) on August 29, 2019. Defendants The Vessel Olympic

   Javelin, Southern Marine Services, Inc. (“Southern Marine”), and Frederick Gatchell were

   served with process on September 12, 2019. See Affidavits of Process Server (Doc. No.

   19-2). Thereafter, the Motion was filed.

          Plaintiff has not effected service of process on Defendant Mark Tarlowski or

   dismissed its claims against him.1 Consequently, on July 6, 2020, the Court entered an

   Order to Show Cause (Doc. No. 44) directing Plaintiff to show cause why the claims




          1
                 The Motion does not seek entry of default judgment against Mr. Tarlowski.
Case 3:19-cv-01018-MMH-JRK Document 46 Filed 07/16/20 Page 2 of 4 PageID 233




   against Mr. Tarlowski should not be dismissed without prejudice for failure to prosecute

   pursuant to Rule 3.10, Local Rules, Middle District of Florida.

          On July 13, 2020, Plaintiff filed a Response to Order to Show Cause and Ex Parte

   Application for Order Authorizing Alternate Service of Process on Defendant Tarlowski

   Pursuant to Federal Rule of Civil Procedure 4(f)(3) and Memorandum of Law (Doc. No.

   45; “Motion for Alternate Service”). In the Motion for Alternate Service, Plaintiff requests

   that the Court allow service of process via email because Mr. Tarlowski “cannot with

   reasonable diligence be found and served in any other manner specified in the Federal

   Rules of Civil Procedure, and [he] is knowingly avoiding service of process.” Motion for

   Alternate Service at 1.

           As noted in the Order to Show Cause, entering default judgment against Southern

   Marine and Mr. Gatchell at this time (with claims pending against Mr. Tarlowski) has the

   potential to result in inconsistent judgments. Order to Show Cause at 1 n.1. Entry of a

   default judgment may be inappropriate if it will result in inconsistent judgments. See Frow

   v. De La Vega, 82 U.S. 552 (1872); Gulf Coast Fans, Inc. v. Midwest Elecs. Imps., 740

   F.2d 1499, 1512 (11th Cir. 1984); State Farm Mut. Auto. Ins. Co. v. Fam. Practice & Rehab,

   Inc., No. 6:18-cv-223-Orl-28LRH, 2019 WL 8273644, at *2 (M.D. Fla. Dec. 20, 2019)

   (unpublished); Rodriguez v. Guacamole’s Authentic Mexican Food & More, LLC, No. 11-

   62527-CIV, 2012 WL 718688, at *2 (S.D. Fla. Mar. 6, 2012) (unpublished). The possibility

   of inconsistent judgments may arise when defendants are jointly and severally liable or

   have closely related defenses. Rodriguez, 2012 WL 718688, at *2. Accordingly, the Court

   finds it appropriate to defer ruling on the Motion pending resolution of the issue regarding

   service of process on Mr. Tarlowski.


                                               -2-
Case 3:19-cv-01018-MMH-JRK Document 46 Filed 07/16/20 Page 3 of 4 PageID 234




           Based on the foregoing, it is

           ORDERED:

           1.      Ruling on the Motion for Default Judgment Against Defendants The Vessel

   Olympic Javelin, Southern Marine Services, Inc., and Frederick Gatchell (Doc. No. 28) is

   DEFERRED until resolution of the issues raised in the Response to Order to Show Cause

   and Ex Parte Application for Order Authorizing Alternate Service of Process on Defendant

   Mark Tarlowski Pursuant to Federal Rule of Civil Procedure 4(f)(3) and Memorandum of

   Law (Doc. No. 45).

           2.      A videoconference hearing is set on the Motion for Alternate Service. The

   hearing will take place via Zoom before the undersigned on MONDAY, AUGUST 17,

   2020 at 2:00 p.m. Counsel of record most familiar with the issues raised in the Motion for

   Alternate Service shall participate. The Clerk of Court will transmit instructions for joining

   the video conference by separate email to the required participants. Should any of the

   participants be unable to appear via Zoom, with advance notice to the undersigned’s

   courtroom deputy, those participants are permitted to appear telephonically and shall

   call the Court’s teleconferencing service at 1-888-684-8852 at least five minutes before

   the hearing is scheduled to begin. The access code is 2745123; the security code is 0715.2

           Participants are reminded that, under Local Rule 4.11(b), the taking of photographs,

   the operation of recording or transmission devices, and the broadcasting or televising of

   proceedings in any courtroom or hearing room of this Court, or the environs thereof, either

   while the Court is in session or at recesses between sessions when Court officials,



           2
                   All participants shall have this telephone conferencing information readily available during
   the hearing in case technical difficulties make the Zoom conference impractical (in which case, the Court
   may proceed via telephone).

                                                      -3-
Case 3:19-cv-01018-MMH-JRK Document 46 Filed 07/16/20 Page 4 of 4 PageID 235




   lawyers, jurors, witnesses or other persons connected with judicial proceedings of any kind

   are present, are prohibited. Additionally, all participants involved in the proceeding are

   expected to dress appropriately.

         DONE AND ORDERED in Jacksonville, Florida on July 16, 2020.




   bhc
   Copies to:
   Counsel of Record




                                              -4-
